Case
 Case19-12337
      20-01022Doc
               Doc122-16
                   3-16 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit12.
                                                                          12.Power
                                                                              Powerofof
                                Attorney Page 1 of 5
Case
 Case19-12337
      20-01022Doc
               Doc122-16
                   3-16 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit12.
                                                                          12.Power
                                                                              Powerofof
                                Attorney Page 2 of 5
Case
 Case19-12337
      20-01022Doc
               Doc122-16
                   3-16 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit12.
                                                                          12.Power
                                                                              Powerofof
                                Attorney Page 3 of 5
Case
 Case19-12337
      20-01022Doc
               Doc122-16
                   3-16 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit12.
                                                                          12.Power
                                                                              Powerofof
                                Attorney Page 4 of 5
Case
 Case19-12337
      20-01022Doc
               Doc122-16
                   3-16 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit12.
                                                                          12.Power
                                                                              Powerofof
                                Attorney Page 5 of 5
